DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
 An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Claim Objections
Claim(s) 14 and 17 is/are objected to because of the following informalities:  
As to claims 14 and 17, 
 the period in each is missing.
Appropriate correction is required.
Interview Summary and Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

MPEP 2173.02(I) states in part: “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.

Claim(s) 8 and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18,
 
 there is insufficient antecedent basis for the limitation "the electronic processor" in the claim. The Examiner suggests that there is instead antecedent basis for “the electronic controller”.
Regarding claim 8, 
the limitations for the first and second thresholds configurations are wherein statements preceded by an at least one limitation for the first and second thresholds in preceding claim 7 from which claim 8 depends and from which antecedent basis for said thresholds is formed. Whereas contingent apparatus claim limitations generally require that the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitation, Applicant’s insertion of the “wherein” raises a question as to the limiting effect of the language in the claim. See MPEP 2111.04 (I) & (II). Furthermore, contingency generally refers to conditionals put forth in the claim, whereas the contingency in the present case is without conditional requirements. As such, combinations of limitations includes configurations absent a configuration related to determining exceeding a first threshold, but a wherein statement of determining a first threshold (and a likewise similar combination for the second threshold). The Examiner further emphasizes that it is unclear if for a claim 8 interpretation requiring both thresholds whether or not  the preceding at least one thresholds of preceding claim 7 are then both required. The Examiner suggests that for clarity if Applicant intends for the configuration(s) of claim 8 to both be required, then the “wherein” should be removed, whereas if Applicant intends for at least one, then the limitations should be preceded by an at least one state, and more preferably preceded by a conditional linking the respective thresholds of claim 8 and claim 7. The Examiner notes this to be a prima facie rejection, and that an Applicant explanation of the intended claim interpretation is again respectfully requested.
Regarding claim 17, 
 the analysis is similar to the analysis of claim 8 above, with the following exceptions: there is no wherein statement; and claim 17 is a method claim. For method claims, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed, see MPEP 2111.04(II). In the present case, the contingency of whether the first and/or second threshold is required is without conditional requirements, and it is unclear which combination of limitations are required to meet the claim. The Examiner notes this to be a prima facie rejection, and that an Applicant explanation of the intended claim interpretation is again respectfully requested. 
	The Examiner additionally notes, that the Examiner had attempted a plurality of times to have the claim interpretation clarified by Applicant’s representative in order to keep examination compact and apply the best prior art in view thereof, however, Applicant’s representative(s) were unable to provide said requested clarification. See Interview Summary sheet for details.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 11-12, 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by newly cited Magalhaes Mendes et al (20080215248 A1; hereafter “Mendes”) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of newly cited Duan et al (NPL On the use of power reflection ratio and phase change to determine the geometry of a blockage in a pipe; hereafter “Duan”).

    PNG
    media_image1.png
    318
    384
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Mendes teaches a system (fig. 7) for detecting the presence of biofilm (biofilm not shown in fig. 7; see exemplary fig. 1, biofilms 7) on an inner surface (inner surface of 3) of a body (fig. 7, body of duct/reservoir/equipment 3; hereafter equipment 3 for convenience) used for containing a fluid medium (not explicitly shown in fig. 7, see arrows; see also exemplary water flow in fig. 1; hereafter fluid for convenience) (Title “Method And Device For The Measurement And Identification Of Biofilms And Other Deposits Using Vibration”; [0071] “invention can have different configurations, being generically composed by an element that generates vibration (1), an element that senses vibration (2), a duct, reservoir or equipment (3), an electronic data acquisition unit (4), that generates the vibration signal, acquires and process the signal from the element that senses the vibration (2), as represented in the FIG. 7.”; Abstract “monitor the formation of deposits on surfaces and it can be applied, for example, to fluid distribution systems and fluid heating/cooling systems”) comprising:
a transmitter (fig. 7, vibration generator 1) disposed at a first location (external location on 3 for generator 1) external to the body (fig. 7, equipment 3) (Abstract “element that generates vibration (1) and an element that senses vibration (2), fixed on the external surface of a duct, reservoir or equipment (3)”);
a receiver (fig. 7, vibration sensing element 2) disposed at a second location (external location on 3 for sensing element 2) external to the body (fig. 7, equipment 3); and
an electronic controller (fig. 7, electronic data acquisition unit 4) configured to:
control the transmitter (fig. 7, vibration generator 1) to transmit an ultrasonic signal (at once so envisaged to include ultrasonic, noting especially received ultrasonic example; additional obviousness analysis provided) in a direction towards the body (fig. 7, equipment 3) ([0071] “The element that generates vibration can be any actuator type since it can induce vibration on the surface (3), for example, a solid state actuator (piezoelectric, piezostrictive or magnetostrictive), electric, pneumatic, hydraulic or mechanic”);
receive, via the receiver (fig. 7, vibration sensing element 2), an attenuated (implicit/inherent that ultrasonic signals attenuate) ultrasonic signal that is the ultrasonic signal after passing through the body (fig. 7, equipment 3) ([0071] “The element that senses the vibration, as well, can be of different type, with or without contact, since it can be able to measure the vibration, displacement or strain of the surface, or even the force exerted by the vibration of the surface. For example, a solid state sensor, an accelerometer, an optical sensor, an ultrasonic sensor, a strain sensor or a force sensor”);
determine a phase shift between the ultrasonic signal and the attenuated ultrasonic signal ([0075] “phase shift”; see elaborated citation below);
determine an amplitude difference between the ultrasonic signal and the attenuated ultrasonic signal ([0075 “After being acquired by the electronic unit (4), the signal from the vibration sensor must be mathematically processed by using well known tools for digital processing signal (for example, FFT, average, amplitude, phase shift, area below the curve, etc.) or by using techniques of artificial intelligence (like for example, neuronal networks)”); and
generate an indication of an amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) based on the phase shift and the amplitude difference ([0040] “identification of the characteristic values of the output signal of the sensing element (2) by the electronic data acquisition unit (4), using current techniques of digital signal processing” ([0076] “The electronic data acquisition unit identifies the characteristic values of the vibration signal: amplitude, frequency, peak values, phase shift, damping, among others, that can be related with the deposits (deposition/removal) and their physical properties”; [0081] “By using standard digital signal processing techniques, several characteristics of the output signal are calculated. Among them are the phase shift between the signal generated and acquired, the amplitude of the signal peaks, FFF, damping factor, integral, etc. These parameters can be related with the process of formation/removal of the deposits in ducts and with the deposit structure”; see also reference claim 1 “integrated measurements of the properties of the biofilms and other deposits based on time-decrease of the amplitude of the wave and amplitude of the spectrum peaks along the flow direction, between the actuator (1) and the sensor (2)”;  Examiner notes that from the aforementioned it is at once envisaged to include at least—of the several characteristics—amplitude differences and phase shift calculations; additional obviousness analysis follows).
The Examiner acknowledges that while Mendes teaches the above limitations, Mendes does not necessarily explicitly state the specific combination thereof (i.e., see above notes receiving additional obviousness analysis especially pertaining to the amplitude difference and phase shift), however it is the Examiner’s position that the claimed combination is at once so envisaged from the above teachings, is merely a standard and well known combination that an ordinary artisan would be knowledgeable of, and furthermore:
The Examiner notes that: choosing from a finite number of identified,
 predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP § 2143(I)(E), and that that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007)”.
Additionally, Duan teaches the combination of both phase shift and attenuation (2. last lines “that one must account for the attenuation
 and phase shift”; Abstract “method presented uses
 the change in phase between the incident and reflected acoustic signals caused by a blockage, as well as
 the difference in the amplitude of each pulse, to generate two independent equations from which the
 area ratio and the length of the blockage may be recovered”;  Examiner further notes that Duan provides specific mathematical rationale and explanation thereof in the article, see at least page 193).
In view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the aforementioned limitations, or nevertheless, or in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features taught by Mendes for the purpose and combinations as proposed by the primary reference and as analyzed by the Examiner including the citations and Examiner comments provided above in the reference to the claimed features, and/or for purposes of providing more robust calculations and/or increased sensitivity for determinations of presence and/or size of (bio)fouling—as suggested by Duan’s calculations of blockage from the aforementioned measurements and calculations.
With respect to the ultrasonic transmitter, the Examiner takes Official Notice that ultrasonic transmitters are conventional and commonly utilized for inspection of bio-films/fouling (see for examples, Examiner provided Prior Art Appendix), and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that an ultrasonic transmitter would be utilized in conjunction with Mendes corresponding ultrasonic receiver (Examiner again notes that the corresponding receiver is exemplary described as ultrasonic, ([0071] “ultrasonic sensor”), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize a transmitter in the same frequency range for the expected matching of frequencies for expected levels of operability and sensitivity.

Regarding independent claim 11,
 Mendes teaches a method of detecting the presence of biofilm (biofilm not shown in fig. 7; see exemplary fig. 1, biofilms 7) on an inner surface of a body (fig. 7, body of duct/reservoir/equipment 3; hereafter equipment 3 for convenience) used for containing a fluid medium (not explicitly shown in fig. 7, see arrows; see also exemplary water flow in fig. 1; hereafter fluid for convenience) (Title “Method And Device For The Measurement And Identification Of Biofilms And Other Deposits Using Vibration”; [0071] “invention can have different configurations, being generically composed by an element that generates vibration (1), an element that senses vibration (2), a duct, reservoir or equipment (3), an electronic data acquisition unit (4), that generates the vibration signal, acquires and process the signal from the element that senses the vibration (2), as represented in the FIG. 7.”; Abstract “monitor the formation of deposits on surfaces and it can be applied, for example, to fluid distribution systems and fluid heating/cooling systems”), the method comprising:
controlling, by an electronic controller (fig. 7, electronic data acquisition unit 4), a transmitter (fig. 7, vibration generator 1) disposed at a first location (external location on 3 for generator 1) external to the body (fig. 7, equipment 3) to transmit an ultrasonic signal (at once so envisaged to include ultrasonic, noting especially received ultrasonic example; additional obviousness analysis provided) in a direction towards the body (fig. 7, equipment 3) (Abstract “element that generates vibration (1) and an element that senses vibration (2), fixed on the external surface of a duct, reservoir or equipment (3)”; [0071] “The element that generates vibration can be any actuator type since it can induce vibration on the surface (3), for example, a solid state actuator (piezoelectric, piezostrictive or magnetostrictive), electric, pneumatic, hydraulic or mechanic”);
receiving, by the electronic controller (fig. 7, electronic data acquisition unit 4), via a receiver (fig. 7, vibration sensing element 2) disposed at a second location (external location on 3 for sensing element 2)  external to the body (fig. 7, equipment 3), an attenuated (implicit/inherent that ultrasonic signals attenuate) ultrasonic signal that is the ultrasonic signal after passing through the body (fig. 7, equipment 3) ([0071] “The element that senses the vibration, as well, can be of different type, with or without contact, since it can be able to measure the vibration, displacement or strain of the surface, or even the force exerted by the vibration of the surface. For example, a solid state sensor, an accelerometer, an optical sensor, an ultrasonic sensor, a strain sensor or a force sensor”);
determining, by the electronic controller (fig. 7, electronic data acquisition unit 4), a phase shift between the ultrasonic signal and the attenuated ultrasonic signal ([0075] “phase shift”; see elaborated citation below);
determining, by the electronic controller (fig. 7, electronic data acquisition unit 4), an amplitude difference between the ultrasonic signal and the attenuated ultrasonic signal ([0075 “After being acquired by the electronic unit (4), the signal from the vibration sensor must be mathematically processed by using well known tools for digital processing signal (for example, FFT, average, amplitude, phase shift, area below the curve, etc.) or by using techniques of artificial intelligence (like for example, neuronal networks)”); and
generating, by the electronic controller (fig. 7, electronic data acquisition unit 4), an indication of an amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) based on the phase shift and the amplitude difference ([0040] “identification of the characteristic values of the output signal of the sensing element (2) by the electronic data acquisition unit (4), using current techniques of digital signal processing” ([0076] “The electronic data acquisition unit identifies the characteristic values of the vibration signal: amplitude, frequency, peak values, phase shift, damping, among others, that can be related with the deposits (deposition/removal) and their physical properties”; [0081] “By using standard digital signal processing techniques, several characteristics of the output signal are calculated. Among them are the phase shift between the signal generated and acquired, the amplitude of the signal peaks, FFF, damping factor, integral, etc. These parameters can be related with the process of formation/removal of the deposits in ducts and with the deposit structure”; see also reference claim 1 “integrated measurements of the properties of the biofilms and other deposits based on time-decrease of the amplitude of the wave and amplitude of the spectrum peaks along the flow direction, between the actuator (1) and the sensor (2)”;  Examiner notes that from the aforementioned it is at once envisaged to include at least—of the several characteristics—amplitude differences and phase shift calculations; additional obviousness analysis follows).
The Examiner acknowledges that while Mendes teaches the above limitations, Mendes does not necessarily explicitly state the specific combination thereof (i.e., see above notes receiving additional obviousness analysis especially pertaining to the amplitude difference and phase shift), however it is the Examiner’s position that the claimed combination is at once so envisaged from the above teachings, is merely a standard and well known combination that an ordinary artisan would be knowledgeable of, and furthermore:
The Examiner notes that: choosing from a finite number of identified,
 predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP § 2143(I)(E), and that that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007)”.
Additionally, Duan teaches the combination of both phase shift and attenuation (2. last lines “that one must account for the attenuation
 and phase shift”; Abstract “method presented uses
 the change in phase between the incident and reflected acoustic signals caused by a blockage, as well as
 the difference in the amplitude of each pulse, to generate two independent equations from which the
 area ratio and the length of the blockage may be recovered”;  Examiner further notes that Duan provides specific mathematical rationale and explanation thereof in the article, see at least page 193).
In view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the aforementioned limitations, or nevertheless, or in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features taught by Mendes for the purpose and combinations as proposed by the primary reference and as analyzed by the Examiner including the citations and Examiner comments provided above in the reference to the claimed features, and/or for purposes of providing more robust calculations and/or increased sensitivity for determinations of presence and/or size of (bio)fouling—as suggested by Duan’s calculations of blockage from the aforementioned measurements and calculations.
With respect to the ultrasonic transmitter, the Examiner takes Official Notice that ultrasonic transmitters are conventional and commonly utilized for inspection of bio-films/fouling (see for examples, Examiner provided Prior Art Appendix), and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that an ultrasonic transmitter would be utilized in conjunction with Mendes corresponding ultrasonic receiver (Examiner again notes that the corresponding receiver is exemplary described as ultrasonic, ([0071] “ultrasonic sensor”), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize a transmitter in the same frequency range for the expected matching of frequencies for expected levels of operability and sensitivity.

Regarding claim 2 and claim 12, where claim 2 depends on claim 1 and where claim 12 depends on claim 11,
 Mendes teaches wherein the body (fig. 7, equipment 3) is one selected from the group consisting of a pipe ([0063] “FIG. 7: Schematic representation of a water pipe”), a tank, a flexible container, and a flexible tube.
The Examiner further notes that while not explicitly named, the others in the claimed group are considered by the Examiner as other equipment that Mende’s apparatus and associated method is so capable of being utilized therefor (Abstract “monitor the formation of deposits on surfaces and it can be applied, for example, to fluid distribution systems and fluid heating/cooling systems” and “duct, reservoir or equipment (3)”) and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mendes’s apparatus and associated method to such claimed equipment as biofilms are conventionally associated therewith and would benefit from measurement thereof.

Regarding claim 9, which depends on claim 1,
 Mendes teaches (and further as modified by Duan even more strongly suggests; see analysis of independent claim) wherein the electronic controller (fig. 7, electronic data acquisition unit 4) is further configured to determine the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) by at least one selected from the group of:
calculating the amount of biofilm (see exemplary fig. 1, biofilms 7) present using a function in which the phase shift and amplitude difference are inputs and the amount of biofilm (see exemplary fig. 1, biofilms 7) is an output ([0075] “After being acquired by the electronic unit (4), the signal from the vibration sensor must be mathematically processed by using well known tools for digital processing signal (for example, FFT, average, amplitude, phase shift, area below the curve, etc.) or by using techniques of artificial intelligence (like for example, neuronal networks”); [0076] “The electronic data acquisition unit identifies the characteristic values of the vibration signal: amplitude, frequency, peak values, phase shift, damping, among others, that can be related with the deposits (deposition/removal) and their physical properties”), where the function defines a relationship in which the amount of biofilm (see exemplary fig. 1, biofilms 7) present increases as the phase shift and the amplitude difference increase (The Examiner notes that biofilms implicitly/inherently cause the attenuation and shifting of phase); and
(silent) accessing a lookup table (silent to a lookup table; instead only generically references math and neuronal network, see [0075]) that defines a relationship between the amount of biofilm (see exemplary fig. 1, biofilms 7) present and at least one selected from the group of the phase difference and the amplitude.

Regarding claim 18, which depends on claim 11,
 Mendes teaches (and further as modified by Duan even more strongly suggests; see analysis of independent claim) wherein generating, by the electronic controller (fig. 7, electronic data acquisition unit 4), the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) based on the phase shift and the amplitude difference includes determining the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) by at least one selected from the group of:
calculating, by the electronic controller (fig. 7, electronic data acquisition unit 4), the amount of biofilm (see exemplary fig. 1, biofilms 7) present using a function in which the phase shift and amplitude difference are inputs and the amount of biofilm (see exemplary fig. 1, biofilms 7) is an output ([0075] “After being acquired by the electronic unit (4), the signal from the vibration sensor must be mathematically processed by using well known tools for digital processing signal (for example, FFT, average, amplitude, phase shift, area below the curve, etc.) or by using techniques of artificial intelligence (like for example, neuronal networks”); [0076] “The electronic data acquisition unit identifies the characteristic values of the vibration signal: amplitude, frequency, peak values, phase shift, damping, among others, that can be related with the deposits (deposition/removal) and their physical properties”), where the function defines a relationship in which the amount of biofilm (see exemplary fig. 1, biofilms 7) present increases as the phase shift and the amplitude difference increase (The Examiner notes that biofilms implicitly/inherently cause the attenuation and shifting of phase); and
(silent) accessing, by the electronic (fig. 7, electronic data acquisition unit 4), a lookup table (silent to a lookup table; instead only generically references math and neuronal network, see [0075]) that defines a relationship between the amount of biofilm (see exemplary fig. 1, biofilms 7) present and at least one selected from the group of the phase difference and the amplitude.

Regarding claim 14, which depends on claim 11,
 Mendes reasonably teaches/suggests wherein the ultrasonic signal has a frequency that is less than 5 MHz (examples:[0062] “3.0 kHz”; [0071] “ultrasonic sensor”; [0080] “The vibration signal is a sinusoid with a frequency of about 3 kHz, close to the resonance frequency of the biofilm”).
The Examiner additionally notes that Mendes’ “ultrasonic” frequency range overlaps and is inclusive of 5 MHz, and that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05(I),  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, the Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and that likewise it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present case, it is the Examiner’s position that ultrasonic frequency ranges—inclusive of less than 5 MHz—is conventional in the art and that only ordinary skill is required to find the optimal value/range based upon parameters inclusive of the type of equipment being measured, further inclusive of the thickness, material, fluid being carried, type of deposition expected, surrounding damping structures, and/or background noise frequency ranges, etc.

Regarding claim 20, which depends on claim 11,
 Mendes teaches wherein the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present includes at least one selected from the group of:
a thickness value ([0078] “analysis of the physical properties (masses and thickness) and/or microbiological properties of the deposit. This way, it is possible to monitor the formation of the deposit and establish a relationship between the signal obtained and the characteristic of the deposit”);
a classification of the amount of the biofilm (see exemplary fig. 1, biofilms 7) present ([0087] “compare different types of deposits”; see also reference claim 1 “both to determine the mass of the biofilms and other deposits and to assess their visco-elasticity type”); and
(suggestive, see obviousness analysis) a maintenance warning to a user ([0068] “undesirable deposits that can affect negatively the energy performance of industrial units, constitutes a risk to public health and degrades the material on the equipments”; [0069] “output signal and the physical properties of the deposit”. 
With respect to the maintenance warning, while Mendes teaches outputting signals & physical properties related to the negative & undesirable biofilm deposits, Mendes does not explicitly state indicating a maintenance warning to the user. However, the Examiner takes Official Notice that issue maintenance warnings to user(s) about negative equipment conditions and/or public health risks is conventional, and therefore commonsensically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so combine such a warning to the user for the expected purpose of mitigating negative equipment conditions to reduce damage and/or underperformance inclusive of associated costs and/or for reducing public health risks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of* newly cited Duan and in further view of newly cited Vlahopoulou (US 20100206079 A1; hereafter “Vlahopoulou”).
*independent claim is 102/103
Regarding claim 3, which depends on claim 1,
 Mendes does not teach wherein the first location is disposed at a location opposite the second location relative to the body.

    PNG
    media_image2.png
    316
    360
    media_image2.png
    Greyscale

Vlahopoulou teaches wherein a first location (fig. 5, location of ultrasonic transmitter 2) is disposed at a location opposite a second location (fig. 5, location of ultrasonic detector 3) relative to a body (fig. 5, flow stabiliser 1) (Title “ULTRASONIC MONITOR FOR A BIOREACTOR”; [0003] “bio-film”; [0083] “procedure may also be applied to very thin liquid films for surface rheology applications”; [0174 “[0174] The attenuated amplitude, and phase angle differences recorded”; [0172] “transceiver and a reflecting surface may be employed in the technique as an alternative to the two-transducer system described below”, Examiner noting the conventional arrangements of pulse-echo and through transmission as known alternatives in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in the alternative, or in further conjunction, utilize a through-transmission configuration as supported by Vlahopoulou thereby providing a complimentary or alternative measurement, the techniques have well known tradeoffs, the Examiner exemplary noting that through transmission will be less/un-affected by ringing, dead-zones, and/or multiple reflections (and related transit times).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of* newly cited Duan
*independent claim is 102/103
Regarding claim 6 and claim 15, where claim 6 depends on claim 1 and where claim 15 depends on claim 11,
 Mendes exemplary teaches (individually) both an example generated amplitude of 10V ([0080] “amplitude of 10 V”) and an example voltage received signal of about 0.6V ([0062] “for a sinusoidal vibration signal of 0.6 V amplitude”).
Mendes does not explicitly state the combination wherein the amplitude of the ultrasonic signal transmitter (fig. 7, vibration generator 1) is less than 15 V and the amplitude of the attenuated signal at the receiver (fig. 7, vibration sensing element 2) is greater than 200 mV.
However, the Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and likewise that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05(II)(B), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In the present case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a large enough transmitted amplitude to provide a sufficient response while commonsensically not being excessive, including too expensive, generating extra noises, etc. Likewise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to commonsensically make sure that the received voltage was large enough to be measured as well as having sufficient magnitude to statistically be relevant inclusive of against background noises. Yet further the Examiner notes that this can be application dependent, including the type of equipment being measured, further inclusive of the thickness, material, fluid being carried, type of deposition expected, surrounding damping structures, and/or background noises, etc. For all of the above reasons, the Examiner concludes that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the combination of wherein the amplitude of the ultrasonic signal transmitter  is less than 15 V and the amplitude of the attenuated signal at the receiver is greater than 200 mV (emphasizing the individual examples of each taught by Mendes), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to commonsensically include these ranges depending upon the particular application for such reasons as put forth above.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of* newly cited Duan and in further view of newly cited Kaiser** et al (EP 2975395 A1; hereafter “Kaiser”).
*independent claim is 102/103; **machine translation provided with the foreign document and utilized for providing English citations 

Regarding claim 4, which depends on claim 1,
 Mendes teaches wherein the first location (external location on 3 for generator 1) and the second location (external location on 3 for sensing element 2) are positioned on a same side of the body (fig. 7, equipment 3), and generically teaches wherein the ultrasonic signal ([0071] “The element that generates vibration can be any actuator type since it can induce vibration on the surface (3), for example, a solid state actuator (piezoelectric, piezostrictive or magnetostrictive), electric, pneumatic, hydraulic or mechanic” and “The element that senses the vibration, as well, can be of different type” and “ultrasonic”) is reflected (at once so envisaged and further broadly interpreted that the inner surface will reflect vibrations; additional obviousness analysis follows) by the inner surface of the body (fig. 7, equipment 3) at least once before reaching the receiver (fig. 7, vibration sensing element 2) as the attenuated ultrasonic signal.
However, Mendes does not explicitly state wherein the ultrasonic signal is reflected by the inner surface of the body at least once before reaching the receiver as the attenuated ultrasonic signal.
Kaiser teaches wherein an ultrasonic signal is reflected by the inner surface of the body at least once before reaching the receiver as the attenuated ultrasonic signal (Title “DETECTION AND DETERMINATION OF A THICKNESS OF A LAYER OF SCALING AND/OR BIOFILMS IN A HOUSEHOLD APPLIANCE”; towards the bottom of page 4 “Because the surface acoustic wave 5 is transmitted from the transmitter 2 via the structure 1 and / or the fluid 4 to the receiver 3, the transmitted surface acoustic wave 5 differs from the received surface wave received by the receiver 3 and / or its reflections with respect to its amplitude, frequency and their phase position. Hereinafter, the transmitted surface wave received by the receiver 3 and / or its reflections will be referred to as the first reflection wave. The amplitude, the frequency and / or the phase position of the first reflection wave is dependent on the structure 1, the fluid 4 and / or the spatial relationships of the arrangement”; middle to bottom of last page “the deposition-characteristic value detected by the respective measuring device 201, 202, 203 exceeds a limit characteristic for the respective region”.
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Mendes teaches the reflections, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so combine measurement of said reflections for characterizing biofilms—as further supported by Kaiser—for the expected purpose of providing additional/alternative inspection information thereby providing either complimentary or substitutional information dependent upon considerations inclusive of the spatial arrangement of the structure, and the deposition characteristics, the Examiner further emphasizing that said reflection values allow for more accurate detection of the biofilm deposition characteristics (Kaiser: bottom of page 2 “The consideration of the second and / or
 other reflection values allows a more accurate detection of the deposition characteristic value”).

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of* newly cited Duan and in further view of newly cited Bond et al (US 6161435 A; hereafter “Bond”) with newly cited Mickols et al (US 20080202242 A1; hereafter “Mickols”).
*independent claim is 102/103; **machine translation provided with the foreign document and utilized for providing English citations 


Regarding claim 7 and claim 8, where claim 7 depends on claim 1 and where claim 8 depends on claim 7, and where claim 8 is as best understood,
 
 Mendes teaches wherein the electronic controller (fig. 7, electronic data acquisition unit 4) is further configured to generate the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) based on the phase shift and the amplitude difference ([0075 “well known tools for digital processing signal (for example, FFT, average, amplitude, phase shift”; [0040]; [0076] “identifies the characteristic values of the vibration signal: amplitude, frequency, peak values, phase shift, damping, among others, that can be related with the deposits (deposition/removal) and their physical properties”; [0081] “standard digital signal processing techniques, several characteristics of the output signal are calculated. Among them are the phase shift between the signal generated and acquired, the amplitude” and “parameters can be related with the process of formation/removal of the deposits”; see also reference claim 1; Title “Method And Device For The Measurement And Identification Of Biofilms And Other Deposits Using Vibration”; see also additional obviousness analysis previously provided for independent claim).
Mendes does not teach in response to at least one selected from the group of:
 determining whether the phase shift between the ultrasonic signal and the attenuated signal exceeds a first threshold; and
 determining whether the amplitude difference between the ultrasonic signal and the attenuated signal exceeds a second threshold, nor (claim 8 limitation follows) wherein the electronic controller is further configured to: determine the first threshold by at least one selected from the group of a calibration process and a communication from a user device; and (Examiner notes preceding claim 7 alternative “at least one” from which this conjunction depends; further analysis provided), determine the second threshold by at least one selected from the group of a calibration process and a communication from a user device.
However:
Bond teaches an electronic controller (network, including comparison network) configured to generate an indication of biofilm (col. 13, ll. 55-63 “biofouling”) in response to whether an amplitude difference (or other parameter such as time-domain, noted by the Examiner as particularly pertinent to phase-shift which is merely displacement of two signals in the time-domain) between the ultrasonic signal and the attenuated signal exceeds a threshold, wherein the threshold is determined by at least one selected from the group of a calibration process and a communication from a user device (col. 10, ll. 4-11 “reduces in magnitude with time, and wherein at time Tx a threshold is met, and an output indicates that the membrane module should be cleaned”; col. 16, ll. 48-58 “when a time-domain comparison threshold and/or amplitude domain comparison threshold, and/or frequency domain comparison threshold that is provided by network 86 is met relative to signals 85 and 76, an output 88 is provided, indicating that the membrane module that is being used to process a liquid is beginning to foul and should be cleaned”; col. 17, ll. 23-31 “predefined relationship, as defined by comparison network 86”; col. 19, ll. 4-11 “function, descriptor, or index (which is a function of time) is then compared to a reference signal (for example, to a reference signal that is obtained from a transducer that interrogates the membrane at a location that is known to be associated with no fouling”).
Mickols teaches utilizing both amplitude and phase for non-fouled reference for comparison to determine fouling ([0033] “The change in amplitude, phase and the shift in arrival time of the echo signals compared (via a signal processor) with a reference signal (e.g. corresponding to a non-fouled membrane) so that the relative state of fouling can be measured”; Title “Use Of Acoustic Signals For Measuring Membrane Fouling In Spiral Wound Modules”; [0032] “biofouling”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Bond’s threshold comparison with each of Mendes electronic controller parameter/characteristics—as further supported by Mickols explicit inclusion of amplitude and especially phase comparisons—as this would be a simplification having the expected advantage that complex calculation algorithms are avoided, and thus being (also) faster and/or cheaper. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an input for inclusion of Bond’s thresholding with Mendes electronic controller for the expected purpose of having the threshold data thereon, inclusive of utilizing Bond’s calibration process of utilizing an electronic controller to predefine said threshold relationship. Yet additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a user to input/modify threshold data from an input means thereby providing customization to adjust tolerance for false alarms or additional safety precaution against biofilm and/or to adjust maintenance schedules for cost savings, and/or for sharing threshold data for similar equipment thereby commonsensically reducing repetitive calibration experiments of Mendes parameters and thus saving time and/or costs.
The determination of whether a wherein/whereby/adaptation clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. In the present case, the wherein statement of claim 8 pertains to configurations of first and second thresholds, however, preceding claim 7 only requires at least one such threshold leaving the wherein statement of claim 8 as being dependent thereon, with the Examiner’s best understanding that the wherein statements are conditional to whether only the first, only the second, or both the first & second thresholds are chosen for claim 7. 

Regarding claim 16 and claim 17, where claim 17 depends on claim 16, and where claim 17 is as best understood,
 Mendes teaches generating, by the electronic controller (fig. 7, electronic data acquisition unit 4), the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) based on the phase shift and the amplitude difference ([0075 “well known tools for digital processing signal (for example, FFT, average, amplitude, phase shift”; [0040]; [0076] “identifies the characteristic values of the vibration signal: amplitude, frequency, peak values, phase shift, damping, among others, that can be related with the deposits (deposition/removal) and their physical properties”; [0081] “standard digital signal processing techniques, several characteristics of the output signal are calculated. Among them are the phase shift between the signal generated and acquired, the amplitude” and “parameters can be related with the process of formation/removal of the deposits”; see also reference claim 1; Title “Method And Device For The Measurement And Identification Of Biofilms And Other Deposits Using Vibration”; see also additional obviousness analysis previously provided for independent claim).
Mendes does not teach wherein the generating is in response to at least one selected from the group of:
 determining, by the electronic controller, whether the phase shift between the ultrasonic signal and the attenuated signal exceeds a first threshold; and
 determining, by the electronic controller, whether the amplitude difference between the ultrasonic signal and the attenuated signal exceeds a second threshold, nor (claim 17 limitation follows) determining, by the electronic controller, the first threshold by at least one selected from the group of a calibration process and a communication from a user device; and (Examiner notes preceding claim 16 alternative “at least one” from which this conjunction depends; further analysis provided) determining, by the electronic controller, the second threshold by at least one selected from the group of a calibration process and a communication from a user device.
Bond teaches a method and associated structure of an electronic controller (network, including comparison network) configured to generate an indication of biofilm (col. 13, ll. 55-63 biofouling) in response to whether an amplitude difference (or other parameter such as time-domain, noted by the Examiner as particularly pertinent to phase-shift which is merely displacement of two signals in the time-domain) between the ultrasonic signal and the attenuated signal exceeds a threshold, wherein the threshold is determined by at least one selected from the group of a calibration process and a communication from a user device (col. 10, ll. 4-11 “reduces in magnitude with time, and wherein at time Tx a threshold is met, and an output indicates that the membrane module should be cleaned”; col. 16, ll. 48-58 “when a time-domain comparison threshold and/or amplitude domain comparison threshold, and/or frequency domain comparison threshold that is provided by network 86 is met relative to signals 85 and 76, an output 88 is provided, indicating that the membrane module that is being used to process a liquid is beginning to foul and should be cleaned”; col. 17, ll. 23-31 “predefined relationship, as defined by comparison network 86”; col. 19, ll. 4-11 “function, descriptor, or index (which is a function of time) is then compared to a reference signal (for example, to a reference signal that is obtained from a transducer that interrogates the membrane at a location that is known to be associated with no fouling”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Bond’s threshold comparison with each of Mendes electronic controller parameter/characteristics—as further supported by Mickols explicit inclusion of amplitude and especially phase comparisons—as this would be a simplification having the expected advantage that complex calculation algorithms are avoided, and thus being (also) faster and/or cheaper. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an input for inclusion of Bond’s thresholding with Mendes electronic controller and associated method for the expected purpose of having the threshold data thereon, inclusive of utilizing Bond’s calibration process of utilizing an electronic controller to predefine said threshold relationship. Yet additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a user to input/modify threshold data from an input means thereby providing customization to adjust tolerance for false alarms or additional safety precaution against biofilm and/or to adjust maintenance schedules for cost savings, and/or for sharing threshold data for similar equipment thereby commonsensically reducing repetitive calibration experiments of Mendes parameters and thus saving time and/or costs.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of* newly cited Duan and in further view of newly cited Morikawa et al (US 20200003449 A1; hereafter “Morikawa”).
*independent claim is 102/103

Regarding claim 10, which depends on claim 9,
 Mendes teaches wherein the electronic controller (fig. 7, electronic data acquisition unit 4) is further configured to generates the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) ([0040]; [0076]; [0081]).
Mendes is silent to determine whether the amount exceeds a first threshold, wherein the electronic controller generates the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body in response to determining that the amount exceeds the first threshold.
Morikawa teaches calculating the amount of biofilm present and whether the amount exceeds a first threshold, and generating an indication of the amount of biofilm present on the inner surface of the body in response to determining that the amount exceeds the first threshold ([0082] “Determination of whether the biofilm 14 has built up may be made by setting a predetermined threshold, and determining whether the threshold is exceeded”; [0075] “measured ultrasound intensity as a base reference, how much ultrasound is scattered”; [0078] “reflected ultrasonic wave is detected at the ultrasound detector”; [0064] “an alert is provided” and “the user is thus able to recognize the presence or absence of the biofilm 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Morikawa’s alerting indication in response to biofilm thickness thresholding with Mendes’ electronic controller and associated method thereby providing useful alerting for reasons inclusive of facilitating the determination of whether a biofilm is present and/or for indicating the need for maintenance, cleaning, safety, and/or replacement.  

Regarding claim 19, which depends on claim 18,
 Mendes teaches determining the electronic controller (fig. 7, electronic data acquisition unit 4) is further configured to generates the indication of the amount of biofilm (see exemplary fig. 1, biofilms 7) present on the inner surface of the body (fig. 7, equipment 3) ([0040]; [0076]; [0081]).
Mendes is silent to further comprising:
 determining, by the electronic controller, whether the amount exceeds a first threshold, wherein the electronic controller generates the indication of the amount of biofilm present on the inner surface of the body in response to determining that the amount exceeds the first threshold.
Morikawa teaches calculating the amount of biofilm present and whether the amount exceeds a first threshold, and generating an indication of the amount of biofilm present on the inner surface of the body in response to determining that the amount exceeds the first threshold ([0082] “Determination of whether the biofilm 14 has built up may be made by setting a predetermined threshold, and determining whether the threshold is exceeded”; [0075] “measured ultrasound intensity as a base reference, how much ultrasound is scattered”; [0078] “reflected ultrasonic wave is detected at the ultrasound detector”; [0064] “an alert is provided” and “the user is thus able to recognize the presence or absence of the biofilm 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Morikawa’s alerting indication in response to biofilm thickness thresholding with Mendes’ electronic controller and associated method thereby providing useful alerting for reasons inclusive of facilitating the determination of whether a biofilm is present and/or for indicating the need for maintenance, cleaning, safety, and/or replacement.  
 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Mendes in view of* newly cited Duan and in further view of newly cited Mickols.
*independent claim is 102/103

Regarding claim 5, which depends on claim 1,
 Mendes teaches wherein, to calibrate the system, the electronic controller (fig. 7, electronic data acquisition unit 4) is further configured to:
determine a baseline phase shift between the ultrasonic signal and the attenuated ultrasonic signal at an initial time (see citations below; at once envisaged that the measured phased shifts of the characteristics for the clean/starting time are likewise offset, although only amplitude is explicit; additional obviousness analysis provided); and
determine a baseline amplitude difference between the ultrasonic signal and the attenuated ultrasonic signal at the initial time ([0081] “characteristics of the output signal are calculated. Among them are the phase shift between the signal generated and acquired, the amplitude of the signal peaks, FFF, damping factor, integral, etc. These parameters can be related with the process of formation/removal of the deposits in ducts and with the deposit structure”; [0082] “During the experiments, vibration data is periodic acquired and processed (of about one hour interval)” and “the value corresponding to the monitor clean (starting time--before the deposition starts) is consider as a offset, being all amplitude values subtracted from this. This way, it will be used the variation of the output signal (output processed signal), to observe a direct relation between this parameter and the increase of the deposit in the surface”).
	Mendes does not explicitly state for calibration to determine a baseline phase shift between the ultrasonic signal and the attenuated ultrasonic signal at an initial time.
	However, Mickols teaches utilizing both amplitude and phase for non-fouled reference for comparison to determine fouling ([0033] “The change in amplitude, phase and the shift in arrival time of the echo signals compared (via a signal processor) with a reference signal (e.g. corresponding to a non-fouled membrane) so that the relative state of fouling can be measured”; Title “Use Of Acoustic Signals For Measuring Membrane Fouling In Spiral Wound Modules”; [0032] “biofouling”).
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Mendes utilizes a baseline phase shift for calibration, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize for calibration a baseline phase shift as reference for biofouling determinations—as suggested by Mickols—for the expected purpose of knowing the significance of later phase measurements by properly offsetting the initial measurements and therefore increasing the accuracy of said later measurements.

Regarding claim 13, which depends on claim 11,
 Mendes teaches further comprising:
performing, by the electronic controller (fig. 7, electronic data acquisition unit 4), calibration including:
determining a baseline phase shift between the ultrasonic signal and the attenuated ultrasonic signal at an initial time (starting time) (see citations below; at once envisaged that the measured phased shifts of the characteristics for the clean/starting time are likewise offset, although only amplitude is explicit; additional obviousness analysis provided); and
determining a baseline amplitude difference between the ultrasonic signal and the attenuated ultrasonic signal at the initial time (starting time) ([0081] “characteristics of the output signal are calculated. Among them are the phase shift between the signal generated and acquired, the amplitude of the signal peaks, FFF, damping factor, integral, etc. These parameters can be related with the process of formation/removal of the deposits in ducts and with the deposit structure”; [0082] “During the experiments, vibration data is periodic acquired and processed (of about one hour interval).” and “the value corresponding to the monitor clean (starting time--before the deposition starts) is consider as a offset, being all amplitude values subtracted from this. This way, it will be used the variation of the output signal (output processed signal), to observe a direct relation between this parameter and the increase of the deposit in the surface”).
Mendes does not explicitly state for calibration to determine a baseline phase shift between the ultrasonic signal and the attenuated ultrasonic signal at an initial time.
	However, Mickols teaches utilizing both amplitude and phase for non-fouled reference for comparison to determine fouling ([0033] “The change in amplitude, phase and the shift in arrival time of the echo signals compared (via a signal processor) with a reference signal (e.g. corresponding to a non-fouled membrane) so that the relative state of fouling can be measured”; Title “Use Of Acoustic Signals For Measuring Membrane Fouling In Spiral Wound Modules”; [0032] “biofouling”).
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Mendes utilizes a baseline phase shift for calibration, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize for calibration a baseline phase shift as reference for biofouling determinations—as suggested by Mickols—for the expected purpose of knowing the significance of later phase measurements by properly offsetting the initial measurements and therefore increasing the accuracy of said later measurements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856